DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 26-53 are pending in the instant invention.  According to the Amendments to the Claims, filed April 15, 2022, claim 45 was amended and claims 1-25 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/373,912, filed April 3, 2019 and now US 10,829,448, which is a Continuation (CON) of US Application No. 15/749,322, filed January 31, 2018 and now US 10,301,261, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2016/045318, filed August 3, 2016, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/341,999, filed May 26, 2016; b) 62/320,890, filed April 11, 2016; and c) 62/201,348, filed August 5, 2015.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on April 15, 2022, is acknowledged: a) Group I - claims 26-47; and b) substituted benzimidazole having the Formula (II) - p. 84, Example BE-21, shown to the right below, and hereafter referred to as 1-cyclopropyl-N-((R)-1-(4-(ethylsulfonyl)phenyl)-2-hydroxy-ethyl)-2-trans-4-(trifluoromethyl)cyclohexyl)methyl)-1H-benzo[d]imidazole-5-carboxamide, where n = 0; p = 0; A = -N; Cy1 = -Ph, substituted, at C-4, with R5, wherein R5 = -
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 S(O)kRc, where k = 2 and Rc = -CH2CH3; Cy2 = -cyclohexyl, substituted, at C-4, with R6, wherein R6 = -CF3; L1 = -CR7R8, wherein R7 = -CH2OH and R8 = -H; L2 = -CH2-; R2 = -cyclopropyl; and Y = -CR10, wherein R10 = -H.  Claims 26-35, 37-43 and 45-47 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Next, the inventor or joint inventor should further note that claim 26 is directed to allowable substituted benzimidazoles having the Formula (II).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 48-53, directed to a method for modulating retinoic acid receptor-related orphan receptor gamma activity in a subject in need thereof, comprising administering… a substituted benzimidazole having the Formula (II), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 27, 2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 26-53 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive, preferably from two to seven words.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted benzimidazoles having the Formula (II).
	The following title is suggested: SUBSTITUTED BENZOIMIDAZOLES AS MODULATORS OF ROR-GAMMA.
	Appropriate correction is required.

Claim Objections

	Claim 26 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound having the Formula (II):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	A is N;
	L1 is -C(R7)(R8)- or absent;
	L2 is -CH2-, -CH(CH3)-, -CH(OH)-, -CH2CH2-, -CH2O-, -C(O)-, -O-, or -OCH2-;
	Y is CR10;
	Cy1 is cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the cycloalkyl, heterocyclyl, aryl, or heteroaryl is substituted with 1, 2, or 3 independently selected R5 substituents, and further wherein the heterocyclyl is optionally substituted with =O;
	Cy2 is monocyclic cycloalkyl, monocyclic heterocyclyl, aryl, or heteroaryl, wherein the monocyclic cycloalkyl, monocyclic heterocyclyl, aryl, or heteroaryl is optionally substituted with 1, 2, or 3 independently selected R6 substituents, and further wherein the monocyclic heterocyclyl is optionally substituted with =O;
	R2 is (C1-C4)alkyl, (C1-C4)haloalkyl, (C2-C4)alkenyl, or monocyclic cycloalkyl;
	each R5 is independently halogen, -CN, (C1-C6)alkyl, -(CH2)1-4-cycloalkyl, -(CH2)1-4-heterocyclyl, -(CH2)1-4-aryl, -(CH2)1-4-heteroaryl, -C(O)Rc, -C(O)NRdRe, -C(O)ORc, -C(S)Rc, -C(S)ORc, -C(S)NRdRe, -NRdRe, -NRcC(O)Rc, -NRcC(O)NRdRe, -NRcC(O)ORc, -NHC(O)-cycloalkyl, -NHC(O)-heterocyclyl, -NRcC(S)Rc, -NRcC(S)NRdRe, -NRcC(S)ORc, -NRcS(O)2Rc, -ORc, -OC(O)Rc, -OC(O)NRdRe, -OC(O)ORc, -OC(S)Rc, -OC(S)NRdRe, -OC(S)ORc, -S(O)kRc, -S(O)2NRdRe, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each (C1-C6)alkyl, cycloalkyl portion of each -(CH2)1-4-cycloalkyl, heterocyclyl portion of each -(CH2)1-4-heterocyclyl, aryl portion of each -(CH2)1-4-aryl, heteroaryl portion of each -(CH2)1-4-heteroaryl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, -CN, -NO2, (C1-C3)alkyl, (C1-C3)haloalkyl, -(C1-C3)alkyl-O-(C1-C3)alkyl, -C(O)Rc, -C(O)NRdRe, -C(O)ORc, -NRdRe, -NRcC(O)Rc, -OH, -O(C1-C6)alkyl, -O(C1-C3)haloalkyl, and -S(O)kRc;

	each R6 is independently halogen, -CN, (C1-C6)alkyl, -(CH2)1-4-cycloalkyl, -(CH2)1-4-heterocyclyl, -(CH2)1-4-aryl, -(CH2)1-4-heteroaryl, -C(O)Rc, -C(O)NRdRe, -C(O)ORc, -C(S)Rc, -C(S)ORc, -C(S)NRdRe, -NRdRe, -NRcC(O)Rc, -NRcC(O)NRdRe, -NRcC(O)ORc, -NHC(O)-cycloalkyl, -NHC(O)-heterocyclyl, -NRcC(S)Rc, -NRcC(S)NRdRe, -NRcC(S)ORc, -NRcS(O)2Rc, -ORc, -OC(O)Rc, -OC(O)NRdRe, -OC(O)ORc, -OC(S)Rc, -OC(S)NRdRe, -OC(S)ORc, -S(O)kRc, -S(O)2NRdRe, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each (C1-C6)alkyl, cycloalkyl portion of each -(CH2)1-4-cycloalkyl, heterocyclyl portion of each -(CH2)1-4-heterocyclyl, aryl portion of each -(CH2)1-4-aryl, heteroaryl portion of each -(CH2)1-4-heteroaryl, cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, -CN, -NO2, (C1-C3)alkyl, (C1-C3)haloalkyl, -(C1-C3)alkyl-O-(C1-C3)alkyl, -C(O)Rc, -C(O)NRdRe, -C(O)ORc, -NRdRe, -NRcC(O)Rc, -OH, -O(C1-C6)alkyl, -O(C1-C3)haloalkyl, and -S(O)kRc;
	R7 is H, (C1-C2)alkyl, -(C1-C3)alkyl-C(O)NH2, (CH2)1-3C(O)OH, -(C1-C3)alkyl-C(O)O(C1-C3)alkyl, -(C1-C3)alkyl-NH2, -(C1-C3)alkyl-N[(C1-C3)alkyl]2, (C1-C3)alkyl-OH, -(C1-C3)alkyl-O-(C1-C3)alkyl, -(C1-C3)alkyl-halophenyl, -CH2-(quinolin-2(1H)-on-4-yl), -C(O)O(C1-C3)alkyl, OH, -O(C1-C3)alkyl, -O(C1-C3)alkyl-C(O)NH2, -O(C1-C3)alkyl-O-(C1-C3)alkyl-C(O)NH2, monocyclic heterocyclyl, or halophenyl;
	R8 is H, (C1-C2)alkyl, -(C1-C3)alkyl-C(O)NH2, (CH2)1-3C(O)OH, -(C1-C3)alkyl-C(O)O(C1-C3)alkyl, -(C1-C3)alkyl-NH2, -(C1-C3)alkyl-N[(C1-C3)alkyl]2, (C1-C3)alkyl-OH, -(C1-C3)alkyl-O-(C1-C3)alkyl, -(C1-C3)alkyl-halophenyl, -CH2-(quinolin-2(1H)-on-4-yl), -C(O)O(C1-C3)alkyl, OH, -O(C1-C3)alkyl, -O(C1-C3)alkyl-C(O)NH2, -O(C1-C3)alkyl-O-(C1-C3)alkyl-C(O)NH2, monocyclic heterocyclyl, or halophenyl;
	each R9 is independently halogen, (C1-C4)alkyl, (C1-C4)haloalkyl, or -O(C1-C4)alkyl;
	R10 is H, halogen, (C1-C4)alkyl, (C1-C4)haloalkyl, or -O(C1-C4)alkyl;
	each Rc is independently H or (C1-C6)alkyl, wherein the (C1-C6)alkyl is optionally substituted with 1, 2, or 3 halogen;
	each Rd is independently H or (C1-C6)alkyl;
	each Re is independently H or (C1-C6)alkyl;
	k is 0, 1, or 2;
	n is 0, 1, 2, or 3; and
	p is 0, 1, or 2.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 27, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L2 is -CH2-, -CH(CH3)-, -C(O)-, or -O-.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 29, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R7 is H, (C1-C2)alkyl, (C1-C3)alkyl-NH2, (C1-C3)alkyl-N[(C1-C3)alkyl]2, (C1-C3)alkyl-OH, or -O(C1-C3)alkyl-C(O)NH2; and
	R8 is H.

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of Claim 30, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R7 is (C1-C3)alkyl-OH.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 32, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Cy1 is aryl or heteroaryl, wherein the aryl or heteroaryl is substituted with 1, 2, or 3 independently selected R5 substituents.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 33, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Cy1 is phenyl or pyridyl, wherein the phenyl or pyridyl is substituted with 1, 2, or 3 independently selected R5 substituents.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 34, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein at least 1 R5 is S(O)2(C1-C3)alkyl.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 35, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Cy1 is pyridyl, wherein the pyridyl is substituted with 1, 2, or 3 independently selected R5 substituents, and further wherein at least 1 R5 is S(O)2(C1-C3)alkyl.

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 35, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Cy2 is cyclopropyl, cyclobutyl, cyclohexyl, tetrahydropyranyl, phenyl, or pyridyl, wherein the cyclopropyl, cyclobutyl, cyclohexyl, tetrahydropyranyl, phenyl, or pyridyl is optionally substituted with 1, 2, or 3 independently selected R6 substituents.

	Appropriate correction is required.

	Claim 38 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 37, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Cy2 is cyclohexyl, tetrahydropyranyl, phenyl, or pyridyl, wherein the cyclohexyl, tetrahydropyranyl, phenyl, or pyridyl is optionally substituted with 1, 2, or 3 independently selected R6 substituents.

	Appropriate correction is required.

	Claim 39 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 38, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Cy2 is cyclohexyl or phenyl, wherein the cyclohexyl or phenyl is optionally substituted with 1, 2, or 3 independently selected R6 substituents.

	Appropriate correction is required.

	Claim 40 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of Claim 39, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Cy1 is phenyl, wherein the phenyl is substituted with 1, 2, or 3 independently selected R5 substituents, and further wherein at least 1 R5 is S(O)2(C1-C3)alkyl; and
	Cy2 is cyclohexyl, wherein the cyclohexyl is substituted with 1, 2, or 3 independently selected R6 substituents.

	Appropriate correction is required.

	Claim 41 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of Claim 39, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each R5 is independently halogen, -CN, (C1-C4)alkyl, -C(O)Rc, -C(O)NRdRe, -C(O)ORc, -NRdRe, -NRcC(O)Rc, -NRcC(O)ORc, -NRcS(O)2Rc, -ORc, -OC(S)NRdRe, -S(O)2(C1-C3)alkyl, or -S(O)2NRdRe; and
	each R6 is independently halogen, -CN, (C1-C4)alkyl, -C(O)Rc, -C(O)NRdRe, -C(O)ORc, -C(S)Rc, -C(S)NRdRe, -NRdRe, -NRcC(O)Rc, -NRcC(O)NRdRe, -NRcC(O)ORc, -NRcC(S)Rc, -NRcC(S)NRdRe, -NRcC(S)ORc, -NRcS(O)2Rc, -ORc, -OC(O)Rc, -OC(O)NRdRe, -OC(O)ORc, -OC(S)NRdRe, -S(O)2(C1-C3)alkyl, or -S(O)2NRdRe, wherein the (C1-C4)alkyl is optionally substituted with one or more independently selected halogen substituents.

	Appropriate correction is required.

	Claim 42 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 41, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each R5 is independently -S(O)2(C1-C3)alkyl;
	each R6 is independently halogen, (C1-C4)alkyl, or -ORc, wherein the (C1-C4)alkyl is optionally substituted with one or more independently selected halogen substituents; and
	each Rc is independently (C1-C4)alkyl, wherein the (C1-C4)alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 43 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 42, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R6 is independently CF3.

	Appropriate correction is required.

	Claim 44 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of Claim 42, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R6 is independently -OCF3.

	Appropriate correction is required.

	Claim 45 is objected to because of the following informalities: a) for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), The compound of claim 26, wherein the compound selected from should be replaced with The compound of claim 26, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of: ; and b) for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), or a pharmaceutically acceptable salt or stereoisomer of any of the foregoing should be replaced with or a pharmaceutically acceptable salt thereof.  Appropriate correction is required.

	Claim 48 is objected to because of the following informalities: for clarity and consistency, comprising administering should be replaced with wherein the method comprises administering.  Appropriate correction is required.

	Claim 49 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of Claim 48, wherein the subject has a disease or disorder selected from the group consisting of acne, adipose tissue-associated inflammation, age related macular degeneration, allergic rhinitis, allograft rejection, Alzheimer’s disease, ankylosing spondylitis, asthma, arthritis, atopic dermatitis, autism, autoimmune diabetes, autoimmune ocular disease, autoimmune polyendocrine syndrome type I, autoimmune polyendocrine syndrome type II, autoimmune thyroid disease, Behcet’s disease, bipolar disorder, bronchitis, cancer, celiac disease, chronic obstructive pulmonary disease, contact dermatitis, Crohn’s disease, cutaneous leishmaniasis, cystic fibrosis, dermatomyositis, dry eye, epilepsy, endometriosis, graft versus host disease, Graves’ disease, Guillain-Barré syndrome, Hashimoto’s disease, hepatosteatosis, inflammatory bowel disease, inflammatory bowel syndrome, insulin resistance, liver fibrosis, major depression, multiple sclerosis, myasthenia gravis, myocardial infarction, neuromyelitis, non-alcoholic fatty liver disease, obesity, obstructive sleep apnea syndrome, optic neuritis, pancreatitis, polymyocitis, post-traumatic stress disorder, primary biliary cirrhosis, primary sclerosing cholangitis, psoriasis, pulmonary hypertension, regional enteritis, sarcoidosis, seasonal affective disorder, scleritis, scleroderma, sinonasal polyposis, Sjögren’s syndrome, systemic lupus erythematosus, systemic sclerosis, type I diabetes, type II diabetes, ulcerative colitis, uveitis, a central nervous systems disorder associated with altered sleep, and a central nervous systems disorder associated with circadian rhythms.

	Appropriate correction is required.

	Claim 50 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
50.	The method of Claim 49, wherein the subject has a disease or disorder selected from the group consisting of acne, ankylosing spondylitis, atopic dermatitis, Behcet’s disease, Crohn’s disease, dermatomyositis, juvenile idiopathic arthritis, multiple sclerosis, neuromyelitis optica, osteoarthritis, psoriasis, psoriatic arthritis, regional enteritis, scleroderma, Sjögren’s syndrome, steroid resistant asthma, systemic lupus erythematosus, rheumatoid arthritis, ulcerative colitis, and uveitis.

54.	The method of Claim 50, wherein the rheumatoid arthritis is juvenile rheumatoid arthritis.

	Appropriate correction is required.

	Claim 51 is objected to because of the following informalities: for clarity and consistency, comprising administering should be replaced with wherein the method comprises administering.  Appropriate correction is required.

	Claim 52 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of Claim 51, wherein the subject has a disease or disorder selected from the group consisting of acne, adipose tissue-associated inflammation, age related macular degeneration, allergic rhinitis, allograft rejection, Alzheimer’s disease, ankylosing spondylitis, asthma, arthritis, atopic dermatitis, autism, autoimmune diabetes, autoimmune ocular disease, autoimmune polyendocrine syndrome type I, autoimmune polyendocrine syndrome type II, autoimmune thyroid disease, Behcet’s disease, bipolar disorder, bronchitis, cancer, celiac disease, chronic obstructive pulmonary disease, contact dermatitis, Crohn’s disease, cutaneous leishmaniasis, cystic fibrosis, dermatomyositis, dry eye, epilepsy, endometriosis, graft versus host disease, Graves’ disease, Guillain-Barré syndrome, Hashimoto’s disease, hepatosteatosis, inflammatory bowel disease, inflammatory bowel syndrome, insulin resistance, liver fibrosis, major depression, multiple sclerosis, myasthenia gravis, myocardial infarction, neuromyelitis, non-alcoholic fatty liver disease, obesity, obstructive sleep apnea syndrome, optic neuritis, pancreatitis, polymyocitis, post-traumatic stress disorder, primary biliary cirrhosis, primary sclerosing cholangitis, psoriasis, pulmonary hypertension, regional enteritis, sarcoidosis, seasonal affective disorder, scleritis, scleroderma, sinonasal polyposis, Sjögren’s syndrome, systemic lupus erythematosus, systemic sclerosis, type I diabetes, type II diabetes, ulcerative colitis, uveitis, a central nervous systems disorder associated with altered sleep, and a central nervous systems disorder associated with circadian rhythms.

	Appropriate correction is required.

	Claim 53 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
53.	The method of Claim 52, wherein the subject has a disease or disorder selected from the group consisting of acne, ankylosing spondylitis, atopic dermatitis, Behcet’s disease, Crohn’s disease, dermatomyositis, juvenile idiopathic arthritis, multiple sclerosis, neuromyelitis optica, osteoarthritis, psoriasis, psoriatic arthritis, regional enteritis, scleroderma, Sjögren’s syndrome, steroid resistant asthma, systemic lupus erythematosus, rheumatoid arthritis, ulcerative colitis, and uveitis.

55.	The method of Claim 53, wherein the rheumatoid arthritis is juvenile rheumatoid arthritis.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 45 and 47 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 45 recites the broad limitation, or stereoisomer of any of the foregoing, and the claim also recites (R)-species and (S)-species, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending claim 45, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 50 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 50 recites the broad limitation, rheumatoid arthritis, and the claim also recites juvenile rheumatoid arthritis, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 53 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 53 recites the broad limitation, rheumatoid arthritis, and the claim also recites juvenile rheumatoid arthritis, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	Consequently, at least claims 26-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 10,829,448.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,829,448 recites (R)-1-cyclopropyl-N-(1-(4-(ethylsulfonyl)phenyl)-2-hydroxyethyl)-2-(4-(trifluoromethyl)phenoxy)-1H-benzo[d]imidazole-5-carboxamide, shown to the left above, which provides overlapping subject matter with respect to the instantly recited substituted benzimidazoles having the Formula (II), where n = 0; p = 0; A = -N; Cy1 = -phenyl, substituted, at C-4, with R5, wherein R5 = -S(O)kRc, where k = 2 and Rc = -CH2CH3; Cy2 = -phenyl, substituted, at C-4, with R6, wherein R6 = -CF3; L1 = -CR7R8, wherein R7 = -CH2OH and R8 = -H; L2 = -O-; R2 = -cyclopropyl; and Y = -CR10, wherein R10 = -H, respectively.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.

	Then, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Moreover, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624